DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 9/12/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/12/2022.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  The second “or” should be “of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (WO Publication 2017-210587) in view of Beidaghi (U.S. Patent Publication 2018/0309125).
Warren discloses a crystalline electride comprising a nitride of Mg, Sr, Ba, Ca or a combination thereof (Paragraph 0062), as recited in claims 1, 2, 4, 14 and 15 of the present invention.  Warren also discloses that the electride comprises at least one positively charged layer and has a predetermined interlayer spacing (Paragraphs 0062 and 0089), as recited in claims 7 and 16 of the present invention.  Warren teaches that the interlayer spacing can be 1.5-5.0 Angstroms (Paragraph 0089), as recited in claim 10 of the present invention.  Warren also teaches that the electride can be used in an electrode of a battery (Paragraph 00106), as recited in claim 14 of the present invention.  Warren states that an a-lattice parameter can be 3.624 and a c-lattice parameter can be 19.100 angstroms (Paragraph 00124).
Warren fails to disclose that the electride has a lattice capable of intercalating at least one ion, thereby releasing at least one electron into an external circuit, that a change in lattice volume of the electride upon intercalation is less than about 40%, or less than about 30%, that the electride is a carbide, that the electride is a nitride or carbide of Y, Sc, or Gd, that the ion is an anion, such as fluoride or chloride, that the electride has a theoretical gravimetric capacity of 140-650 mAh/g, an open circuit voltage of 1-4.5 volts, and a theoretical gravimetric density of 300-2,000 Wh/kg, and that a larger ion can be intercalated into the electride without releasing an electron and prevents a change in lattice volume upon intercalation of a smaller ion.
Beidaghi discloses a MXene composition, which consists of a carbide or nitride of a Group IIIb, IVB, VB or VIB metal, such as Sc, and that can be used in a cathode or anode of a battery (Paragraphs 0052, 0079, 0086), as recited in claims 1, 3, 5 and 14 of the present invention.  Beidaghi also discloses that the MXene composition is capable of intercalating atoms, ion and/or molecules between at least some of its layers, wherein the ions can be Group VIIB ions (Paragraph 0062), which would comprise fluoride and chloride ions, as recited in claims 1, 8, 9 and 12-14 of the present invention.  Beidaghi teaches that at least one electron is released during intercalation of the ion(s) (Paragraph 0114), as recited in claims 1 and 14 of the present invention.  Beidaghi also teaches that the c-lattice parameter changes with intercalation and that it can increase by 0.21 angstroms (Paragraph 0116), as recited in claims 1 and 14 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the nitride of Warren could intercalated at least one ion and thereby release at least one electron because Beidaghi teaches that this is a common property of a MXene material that is used in a battery.  Regarding claims 1, 6 and 14, it would have been obvious to one of ordinary skill in the art that the change in lattice volume of the electride of Warren during intercalation could be less than 30% because Beidaghi teaches that only the c-lattice parameter changes during intercalation and that the change is small enough to not change the lattice volume by more than 30%.  As to claims 11 and 14, it would have been obvious to one of ordinary skill in the art that the electride of Warren could have a theoretical gravimetric capacity of 140-650 mAh/g, an open circuit voltage of 1-4.5 volts, and a theoretical gravimetric density of 300-2,000 Wh/kg because the MXene material used in Warren is the same as that of the present invention, has the same interlayer distance and would thus have the same properties.  Finally, with regard to claim 12, it would have been obvious to one of ordinary skill in the art that a larger ion could intercalate into the layers of the material of Warren and prevent a smaller ion from changing the lattice volume upon intercalating because the larger ion would change the interlayer distance enough to prevent the smaller ion from forcing it to increase anymore.  Additionally, Beidaghi teaches that more than one ion can be intercalated between the layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722